internal_revenue_service number release date index number ----------------- ------------------------------- ------------------------------------------------------------ --------- --------------------------------- ----------- ------------- - - department of the treasury washington dc person to contact ----------------- id no --------------- telephone number --------------------- refer reply to cc intl br1 - plr-155955-03 date date ty ------- taxpayer ------------------------------------------------------------------------------------------------ -------------------------- ------------ -------------------------------------- ------------------------------------------ --------- -------- ---------- ------------ ------------ ---------------------- --------------------------- corp x corp z country a country b city c city d state e state f date g date h product j -------------------------------------------- dear ---------- this responds to your letter dated date in which you requested a ruling that premiums received by taxpayer on policies of insurance or reinsurance of u s risks are exempt from the insurance excise_tax imposed by sec_4371 of the internal_revenue_code_of_1986 as amended code pursuant to the income_tax convention between the united_states and country a the treaty plr-155955-03 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer’s principal activity is to insure certain non-life insurance risks of its parent company corp x and other operating subsidiaries of corp x taxpayer transacts business through its office in city c in country a independent agents perform audit taxation and management functions in country a for the taxpayer a city d-based corp x affiliate corp y provides professional services to the taxpayer taxpayer has entered into an agreement to insure costs incurred by certain corp x affiliates worldwide including corp z in connection with the recall of product j corp z a state e corporation based in state f distributes product j accessories and equipment in the united_states the taxpayer plans to issue additional insurance policies with respect to united_states insureds or risks within the united_states in the future taxpayer was organized in country a and is fully liable to tax in country a on its worldwide income the standard tax_rate of ------ in respect of taxpayer’s income arising from trading activities has applied since date g the taxpayer bases its eligibility for the sec_4371 exemption on its ability to satisfy article a of the treaty sec_4371 of the code imposes an excise_tax on premiums_paid on insurance policies issued to u s persons and covering u s risks wholly or partly within the united_states and to foreign persons engaged in a u s trade_or_business covering risks within the united_states see sec_4372 revproc_92_39 establishes procedures for entering into a closing_agreement to establish an exemption from the sec_4371 excise_tax when the exemption is claimed under a u s income_tax treaty article taxes covered paragraph a of the treaty provides that in the united_states the federal excise_taxes imposed on insurance premiums_paid to foreign insurers is a covered tax the treaty shall however apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers only to the extent that the risks covered by such premiums are not reinsured with a person not entitled to the benefits of this or any other convention which provides exemption from these taxes paragraph of the protocol to the treaty requires that for the purposes of article paragraph the treaty shall not apply to the federal excise_taxes imposed on insurance premiums_paid to foreign insurers where such premiums are not subject_to the generally applicable tax imposed on insurance corporations in the contracting state in which such insurers are resident plr-155955-03 article limitation_on_benefits paragraph provides that except as otherwise provided in this article a resident of a contracting state that derives income from the other contracting state shall be entitled to all the benefits of the treaty only if such resident is a qualified_person as defined in this article article sets forth several alternative safe harbors for meeting the requirements to be a qualified_person entitled to all of the benefits of the treaty taxpayer is unable to satisfy these safe harbors article a of the treaty provides that a company that is a resident of a contracting state shall also be treated entitled to all of the benefits of the convention if i ii at least percent of the aggregate vote and value of all its shares is owned directly or indirectly by seven or fewer qualified persons or persons that are residents of member states of the european union or of parties to the north american free trade agreement nafta or any combination thereof and such company meets the base reduction test described in subparagraph c ii of paragraph provided that a resident of a member state of the european union or a party to nafta shall be treated as a qualified_person for the purposes of that test article a i taxpayer represents that for the year ended date h percent of the outstanding share capital of the taxpayer is owned by corp x a company registered in country b article e of the treaty defines the term resident of a member state of the european union as a person that would be entitled to the benefits of a comprehensive income_tax convention in force between any member state of the european union and the contracting state from which the benefits of the convention are claimed provided that if such convention does not contain a comprehensive limitation_on_benefits article including provisions similar to those of subparagraphs c and e of paragraph the person would be entitled to the benefits of this convention under the principles of paragraph if such person were a resident of one of the contracting states under article residence of this convention country b is a member of the european union corp x is a resident of country b because it is incorporated under the laws of country b and is liable to tax in country b by reason of its incorporation and place of management thus corp x is a resident of country b for purposes of the treaty the u s - country b treaty contains a comprehensive limitation_on_benefits provision article d and e similar to those of plr-155955-03 article c and of the treaty under article d of the u s -country b treaty a resident is entitled to the benefits of the treaty if such person is a company in whose principal class of shares there is substantial and regular trading on a recognized stock exchange the phrase substantial and regular trading is not defined in the u s -country b treaty its legislative_history or in the treasury technical explanation a concept similar to substantial and regular trading is found in sec_884 of the code under that section a publicly traded corporation may be a resident of a treaty country if- i the stock of such corporation is primarily and regularly_traded on an established_securities_market in such country in applying the primarily and regularly_traded requirement in sec_884 of the code sec_1_884-5 defines regularly_traded as follows for purposes of this section stock of a corporation is regularly_traded on one or more established securities markets in the foreign corporation’s country of residence for the taxable_year if- a one or more classes of stock of the corporation that in the aggregate represent percent or more of the total combined voting power of all classes of stock of such corporation entitled to vote and of the total value of the stock of such corporation are listed on such market or markets during the taxable_year b with respect to each class relied on to meet the percent requirement of paragraph d i a of this section - trades in each such class are effected other than in de_minimis quantities on such market or markets on at least days during the taxable_year and the aggregate number of shares of each such class that is traded on such market or markets during the taxable_year is at least percent of the average number of shares outstanding in that class during the taxable_year or in the case of a short taxable_year a percentage that equals percent of the number of days in the short taxable_year divided by it is represented that corp x’s share capital consisted of one class of registered shares for the fiscal_year and that the shares are traded on all country b stock exchanges and also in zurich paris and city d and that trading in these share satisfies the plr-155955-03 requirements of sec_1_884-5 thus taxpayer represents that there is substantial and regular trading on a recognized stock exchange of the principal class of shares of corp x within the meaning of the u s -country b treaty article a ii in addition to satisfying the ownership requirements of article a i of the treaty taxpayer must meet the base reduction test of article a ii as described in subparagraph c ii of paragraph a resident of a member state of the european union or of a party to nafta is treated as a qualified_person for the purposes of that test under the base reduction test of paragraph c ii a resident is a qualified_person for a fiscal_year only if amounts it paid to persons that are neither qualified persons nor residents or citizens of the united_states and that are deductible for income_tax purposes in that fiscal_year in the payor’s state of residence do not exceed percent of the gross_income of the payor deductible payments do not include arm’s length payments in the ordinary course of business for services or tangible_property and payments in respect of financial obligations of a bank section dollar_figure of revproc_92_39 1992_1_cb_860 contains a base erosion test similar to the test provided in article a ii of the treaty section dollar_figure states that the terms gross_income and liabilities have the same meaning as in section dollar_figure of revproc_92_39 sec_3 provides that gross_income includes investment_income attributable to the taxpayer’s insurance_business but excluding investment_income not attributable to its insurance_business sec_3 also provides that the term liabilities refers to amounts that reduce gross premiums or are deductible against gross_income including interest royalties and premiums_paid in connection with reinsuring risks based on the facts submitted taxpayer has represented that corp x is a qualified_person for purposes of the base erosion test of article c ii of the treaty after removing the liability accrued with respect to insurance coverage issued to corp x the total of the remaining liabilities accrued by the taxpayer in fiscal_year ------- does not exceed percent of the fiscal_year ------- gross_income thus taxpayer satisfies the base erosion test with respect to fiscal_year ------ taxpayer further represented that it expects to satisfy the base erosion test for ------- and its future fiscal years based on these representations we conclude that the taxpayer satisfies the ownership requirements of article a and is eligible for benefits under the treaty plr-155955-03 according to paragraph a of the closing_agreement the liability of the taxpayer for federal excise_tax as agreed upon including liability resulting from reinsurance of u s risks with persons not entitled to exemption under the treaty or another convention will commence on --------------------------- the letter_of_credit required by paragraph a of the closing_agreement in the amount of dollar_figure--------- must be in effect with days of the date the agreement is signed on behalf of the commissioner any person otherwise required to remit the federal excise_tax on foreign insurance or reinsurance premiums issued by the taxpayer pursuant to sec_46_4374-1 of the excise_tax regulations may rely on a copy of this letter or an executed copy of the closing_agreement as authority that they may consider premiums_paid to the taxpayer on and after --------------------------- as exempt under the treaty from the federal excise_tax except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant sincerely w edward williams special counsel office of office of the associate chief_counsel international enclosures cc
